DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 11/04/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubusaki (USPG Pub No. 2017/0272661).
Regarding claim 1, Tsubusaki discloses an imaging device (100) (see Fig. 1, Paragraph 33), comprising: an imaging lens (101) having an imaging optical system including a zoom lens (102) and a focus lens (103) (see Fig. 1, Paragraph 37); an imaging sensor (106) that is configured to capture an optical image that has passed through the imaging lens (see Fig. 1, Paragraph 38); and a processor (Paragraph 180), the processor being configured to execute a 
Regarding claim 2, Tsubusaki discloses wherein the processor generates the tracking data in a case in which at least one of the imaging device (100) or the subject is determined not to be stationary (Paragraphs 49, 68, 89, 135).
Regarding claim 3, Tsubusaki discloses wherein the process further comprises changing a size of a focus area in accordance with the focal length (Paragraphs 54, 77-79).
Regarding claim 4, Tsubusaki discloses wherein the processor is configured to enlarge the focus area in a case in which an initial focal length, in a case in which the focal state is first determined to be the focus state, is closer to a wide angle side than a current focal length in a case in which the focal state is determined to be the focus state a next time or thereafter, and reduces the focus area in a case in which the initial focal length is closer to a telephoto side than the current focal length (Paragraphs 54, 77-79).

Regarding claim 7, Tsubusaki discloses wherein the processor is configured to generate the tracking data in a case in which a predetermined number or more of focal lengths and positions of the focus lens are stored in the storage unit (see Figs. 1, 2, 6A, 6B, Paragraphs 49, 68, 69).
Regarding claim 11, Tsubusaki discloses further comprising: a sensor (126) that detects vibration of the imaging device, wherein the processor is configured to determine whether the imaging device is stationary using an output from the sensor in a case in which the focal state is first determined to be the focus state and an output from the sensor in a case in which the focal state is determined to be the focus state a next time or thereafter (Paragraphs 75-79, 89).
Regarding claim 12, Tsubusaki discloses an imaging method executed by an imaging device (100) including an imaging lens (101) having an imaging optical system including a zoom lens (102) and a focus lens (103) (see Fig. 1, Paragraphs 33, 37), and including an imaging sensor (106) that captures an optical image that has passed through the imaging lens (101) (see Fig. 1, Paragraph 38), the imaging method comprising: determining whether at least one of the imaging device (via 125 or 126) or a subject (via 301) is stationary (Paragraphs 53, 75, 89 – it is inherent to utilize the data obtained by these units to determine stillness); determining whether a focal state is a focus state in which the subject is in focus (Paragraphs 49, 63, 135); storing a focal length and a position of the focus lens (103) in a storage unit (118) in a case in which the focal state is determined to be the focus state and the at least one of the imaging 
Regarding claim 13, Tsubusaki discloses a non-transitory computer-readable storage medium storing a program executable by a computer (Paragraph 180), which controls an imaging device (100) including an imaging lens (101) having an imaging optical system including a zoom lens (102) and a focus lens (103) (see Fig. 1, Paragraphs 33, 37), and including an imaging sensor (106) that captures an optical image that has passed through the imaging lens (see Fig. 1, Paragraph 38), to perform processing comprising: determining whether at least one of the imaging device (via 125 or 126) or a subject (via 301) is stationary (Paragraphs 53, 75, 89 – it is inherent to utilize the data obtained by these units to determine stillness); determining whether a focal state is a focus state in which the subject is in focus (Paragraphs 49, 63, 135); storing a focal length and a position of the focus lens (103) in a storage unit (118) in a case in which the focal state is determined to be the focus state and the at least one of the imaging device (100) or the subject is determined to be stationary (see Fig. 1, Paragraphs 68, 89, 90, 101); generating tracking data for changing the position of the focus lens (103) according to a change in focal length (see Figs. 1, 2, Paragraphs 49, 68), using a plurality of focal lengths and a plurality of positions of the focus lens (103) stored in the storage unit (118) (see Figs. 1, 2, Paragraphs 49, 68); and performing a zoom tracking control using the generated tracking data (see Fig. 1, Paragraph 68), wherein determining whether the subject is .
Allowable Subject Matter
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references, alone or in combination, disclose or teach the imaging device of claim 1, specifically comprising wherein the processor is configured to discard the generated tracking data in a case in which an error between data obtained by approximating reference tracking data corresponding to the imaging lens to the generated tracking data, and the generated tracking data, is outside of a predetermined range as disclosed in claim 5. 
The following is a statement of reasons for the indication of allowable subject matter: none of the references, alone or in combination, disclose or teach the imaging device of claim 1, specifically comprising wherein the plurality of images comprises an initial image obtained by imaging the subject in a case in which the focal state is first determined to be the focus state, and a current image obtained by imaging the subject in a case in which the focal state is determined to be the focus state a next time or thereafter as disclosed in claim 8.
Prior Art Citations
               Yuki (JP 2015148741A) is being cited herein to show an imaging device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/26/2022